Title: From John Adams to Boston Patriot, 7 June 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, June 7, 1809.
				
				In page 26, Mr. Hamilton says, that the mission “could hardly fail to injure our interests with other
countries.”
This is another of those phantoms which he had conjured up to terrify minds and nerves as weak as his own.
It was a common place theme of discourse, which, no
doubt, the British faction very efficaciously assisted him
in propagating. I know it made impression on some,
from whose lips I too often heard it, and from whom I
expected more sense and firmness. It appeared to me so
mean, servile and timorous, that I own I did not always
hear it with patience.
Which were those other countries?—They could not
be Spain, Holland, or any countries in the north or south
of Europe which were in alliance with France or under
her obedience. They could be only England, Russia
and Sweden; for we had nothing to do with any but
maritime powers. And what interest of ours could be
injured with any of these powers? Would any of these
powers make war upon us, and sacrifice the benefits
they received from our commerce, because we made peace
with France, asserted and maintained our impartial neutrality, and stipulated nothing inconsistent with their
rights, honor or dignity? If such chimerical fears as
these were to govern our conduct, it was idle to talk of
our independence. We might as well petition the King
and Parliament of Great Britain to take us again under
their gracious protection.In page 36, he says, I "might secretly and confidentially have nominated one or more of our ministers actually abroad for the purpose of treating with France, with
eventual instructions predicated upon appearances of an
approaching peace."
Mr. Hamilton had entirely forgot the constitution of the
United States. All nominations must be made to the
Senate, and if the President requests and the Senate enjoins secrecy, secrecy will not be kept.—Stephens Thompson Mason was then a member of the Senate—and if he
had not been, there were twenty other means of communicating the thing to the public—Had secrecy been requested and enjoined when Mr. Murray was nominated,
every man whose emulation was mortified, would have
had the secret in three hours. But had the secret been
kept, Mr. Murray must have gone to Paris with his full
powers, or must have communicated them to Mr. Pichon—the French government must have appointed a minister
to treat with him—their full powers must have been exchanged—neither the French government nor their minister would have kept it secret. And why all this cunning? That we might not give umbrage to England.
This very motive, if there had been any thing in it, would
have induced the French to proclaim it to all Europe. In
truth, such a sneaking idea never entered my brain, and
if it had, I would have spurned it as unworthy a moment’s consideration. Besides, this would have been the
very indirect, circuitous mode that Mr. Hamilton so deeply deplores.In this page 37, another instance is given of my jealousy, and suspicious disposition. The most open, unsuspicious man alive, is accused of excessive suspicion.
I transiently asked one of the heads of departments,
whether Ellsworth and Hamilton had come all the way
from Windsor and New-York, to persuade me to countermand the mission. How came Mr. Hamilton to be
informed of this?
I know of no motive of Mr. Ellsworth’s journey. However, I have already acknowledged that Mr. Ellsworth’s
conduct was perfectly proper. He urged no influence,
or argument, for counteracting or postponing the mission.
Unsuspicious as I was, I could not resist the evidence
of my senses. Hamilton, unasked, had volunteered his
influence with all the arguments his genius could furnish,
all the eloquence he possessed, and all the vehemence of
action his feeble frame could exert. He had only betrayed his want of information, and his ardent zeal to induce me to break my word and violate the faith of the government. I know of no business he had at Trenton.
Indeed I knew, that in strict propriety he had no right to
come to Trenton at all without my leave. He was stationed at Newark, in the command of his division of the
army, where he ought to have been employed in accommodating, disciplining and teaching tactics to his troops,
if he had been capable of it. He wisely left these things
to another officer, who understood them better, but whom he hated for that very reason.
I have no more to say upon this great subject. Indeed
I am weary of exposing puerilities that would disgrace
the awkwardest boy at college.
				
					John Adams.
				
				